Citation Nr: 1209808	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  02-20 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for emphysema with chronic obstructive pulmonary disease (COPD), to include as secondary to service-connected tinnitus. 

3.  Entitlement to service connection for high blood pressure, to include as secondary to service-connected tinnitus. 

4.  Entitlement to a increased rating for right leg varicose veins, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from April 1958 to March 1961, and from August 1961 to August 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 RO rating decision which denied service connection for bilateral hearing loss.  In April 2005, the Veteran testified at a hearing at the RO before the undersigned.  On July 21, 2005, the Board issued a decision that denied service connection for bilateral hearing loss.  The Veteran appealed the July 2005 Board decision to the United States Court of Appeals for Veterans Claims.  In a Memorandum Decision in August 2007 the Court vacated that Board decision and remanded the matter.  In September 2008, the Board remanded the claim for additional development. 

This matter also arises from a September 2005 rating decision that denied service connection for high blood pressure and emphysema with COPD.  This matter further arises from a December 2006 rating decision that granted service connection for right leg varicose veins and assigned a 10 percent rating.  An October 2007 statement of the case assigned an increased rating of 20 percent.  The Veteran appealed for a higher rating.  In September 2008, the Board remanded the claim for additional development.  

Additional evidence and argument was associated with the claims file following the most recent supplemental statement of the case in October 2011.  In December 2011, the Veteran waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c) (2011).
 

FINDINGS OF FACT

1.  A bilateral hearing loss disability was not affirmatively shown to have been present during service or within one year following separation from service; the current bilateral hearing loss disability, first diagnosed after service, is not shown to be related to a disease, injury, or event of service origin.

2.  Prior to May 29, 2007, the evidence shows that the Veteran's varicose veins of the right leg were productive of no more than persistent edema that was incompletely relieved by elevation of the right lower extremity; the preponderance of the evidence is against a finding that the condition was productive of persistent edema and stasis pigmentation or eczema. 

3.  Since May 29, 2007, the evidence shows that the Veteran's varicose veins of the right leg are manifested by persistent edema and stasis pigmentation or eczema, without ulceration. 

4.  The appellant has withdrawn his appeal seeking entitlement to service connection for emphysema with COPD, to include as secondary to service-connected tinnitus. 

5.  The appellant has withdrawn his appeal seeking entitlement to service connection for high blood pressure, to include as secondary to service-connected tinnitus. 




CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by active service, and service connection for bilateral hearing loss disability as a chronic disease may not be presumed.  38 U.S.C.A. §§ 1112, 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Prior to May 29, 2007, the criteria for a rating in excess of 20 percent for varicose veins of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2011). 

3.  Effective May 29, 2007, the criteria for a 40 percent disability rating, and no higher, for varicose veins of the right leg are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2011). 

4.  The criteria for withdrawal of the claim for entitlement to service connection for emphysema with COPD, to include as secondary to service-connected tinnitus, have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).

5.  The criteria for withdrawal of the claim for entitlement to service connection for high blood pressure, to include as secondary to service-connected tinnitus, have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in August 2008, and September 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the October 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations and medical opinions.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran asserts that he developed hearing loss due to hazardous noise exposure during service from firearms, machine guns, firing ranges, helicopters, aircraft engines, working in the flight line, and ship engines.  

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2011).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.309(a) (2011).

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection requires (1) evidence of a current disability, (2) evidence of in-service incurrence or aggravation of an injury or disease, and (3) evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Initially the Board notes that prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, and currently, the standards were changed to the International Standards Organization (ISO) American National Standards Institute (ANSI).  Accordingly, the Veteran's audiometric findings in service are converted from ASA to ISO-ANSI standards represented by the numbers in parentheses.  

The service personnel records show that during his first period of service the Veteran's military occupational specialty was listed as a general supply specialist. The Veteran's military occupational specialty was listed as an air traffic controller for his second period of service. 

The service medical records for the Veteran's first period of service from April 1958 to March 1961 indicate that at the time of the April 1958 enlistment examination, no defects were noted with respect to his ears, and his hearing was 15/15 on whispered voice testing.  The January 1961 separation examination report indicated that the Veteran had no ear defects.  His hearing was 15/15 on whispered voice testing.  An audiological evaluation that was conducted showed pure tone thresholds in the right ear of 5 (20), 0 (10), -5 (5), and -5 (0) decibels at 500, 1000, 2000, and 4000 Hertz.  Pure tone thresholds in the left ear were 10 (25), 5 (15), -5 (5), and -5 (0) decibels at the same frequencies.  

The service medical records for the Veteran's second period of service from August 1961 to August 1964 indicate that at the time of the August 1961 enlistment examination, no defects were noted with respect to his ears, and his hearing was 15/15 on whispered voice testing.  An August 1962 examination report also noted no ear defects, and the Veteran's hearing was 15/15 on whispered voice testing and 15/15 on spoken voice testing.  An audiological evaluation, at that time, showed pure tone thresholds in the Veteran's right ear of 10 (25), 0 (10), 5 (15), and 15 (20) decibels at 500, 1000, 2000, and 4000 Hertz.  Pure tone thresholds in the Veteran's left ear were 5 (20), 5 (15), 0 (10), and 10 (15) decibels at the same frequencies.  An August 1963 examination report indicated that there were no ear problems and noted that the Veteran's hearing was 15/15 on both whispered voice and spoken voice testing.  An audiological evaluation noted pure tone thresholds in the Veteran's right ear of 5 (20), 0 (10), 0 (10), 5 (15), and 10 (15) decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  As to his left ear, pure tone thresholds were 0 (15), 0 (10), 10 (20), 15 (25), and 15 (20) decibels at the same frequencies.  The June 1964 separation examination report indicated that the Veteran had no ear defects.  An audiological evaluation showed pure tone thresholds in the Veteran's right ear of 5 (20), 5 (15), 5 (15), and 5 (10) decibels at 500, 1000, 2000, and 4000 Hertz.  Pure tone thresholds in the left ear were 0 (15), -5 (5), -5 (5), and 0 (5) decibels at the same frequencies. 

After service, the Veteran underwent annual flight examinations while employed with FAA until his retirement in March 1980.  The Veteran "passed" conversational voice tests in August 1966, February 1968, February 1969, March 1972, March 1973, March 1974, and March 1975.  Audiometric results in March 1977 showed puretone thresholds in decibels at the tested frequencies of 1000, 2000, and 4000 Hertz in the left ear as 10, 10, and 20; and in the right ear as 10, 10, and 25.  In March 1978, puretone thresholds in decibels at the tested frequencies of 1000, 2000, and 4000 Hertz in the left ear as 0, 10, and 20; and in the right ear as 0, 5, and 20.  Whispered voice testing was 12/15 in the right ear and 15/15 in the left ear.  In March 1979, puretone thresholds in decibels at the tested frequencies of 1000, 2000, and 4000 Hertz in the left ear as 5, 5, and 20; and in the right ear as 5, 5, and 15.  

A February 2002 audiological evaluation report from Dr. H. A., shows treatment for bilateral hearing loss.  The hearing loss reported was indicative of a hearing loss disability in both ears under 38 C.F.R. § 3.385.  In a June 2002 statement, Dr. H.A. noted that audiometric and impedianciometric studies were performed and showed a bilateral cochlear lesion involving high frequencies (2000, 4000 and 8000 Hertz) and that speech discrimination tests and acoustic impedance tests were within normal ranges.  Dr. H.A. stated that the type of sensorineural hearing loss presented by the Veteran was compatible with a chronic acoustic trauma. 

An October 2003 VA audiological examination report notes that the Veteran's claims file was reviewed.  The examiner described the Veteran's medical history in detail including his service medical records.  The Veteran reported that during service he was an artificer for four years and an air traffic controller for two years.  He stated that he did not use hearing protection during service and that he was exposed to firearms, machine guns, firing ranges, helicopters, aircraft engines, a flight line, and ship engines.  The Veteran reported that he was stationed in the Philippines and in Virginia and that he expended old ammunition.  He stated that he noticed his ear problems after discharge in the mid-1960s.  The Veteran indicated that he had loud ringing in his right ear, that loud music would hurt his ears, and that he did not hear well.  It was noted that he had tinnitus.  The diagnoses showed hearing loss in the Veteran's right ear and left ear.  The results were indicative of bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  The examiner commented and provided an opinion that the Veteran's subjective complaint of constant unilateral tinnitus was as likely as not related to his history of primarily military noise exposure.  The examiner also remarked that according to a review of the Veteran's military records, he entered and exited military service with bilateral normal hearing sensitivity.  The examiner stated that the hearing loss that the Veteran had presently, occurred after discharge from military service and was not temporally associated with military noise exposure. 

In a witness statement in February 2004, the Veteran's sister, S.R., indicated that the Veteran became intolerant of noises after discharge from his second period of service.  Reportedly, the Veteran did not have excessive noise exposure following discharge from service.  In a statement in March 2005, an acquaintance of the Veteran, E.M., stated that for as long as he had known the Veteran, since the mid 1960s, the Veteran was intolerant of loud noises.  

In a statement in October 2005, Dr. H.A. indicated that the Veteran presented in February 2001 with bilateral high frequency injury on audiometric examination.  Dr. H.A. stated that in her experience, the Veteran's audiometric graph was completely compatible with chronic acoustic trauma, which was probably secondary to repeated exposition to loud noises, such as firearms and engines.  The findings were justified by the predominance of an injury at 4000 hertz which corresponded to the discharge site of the oval window in the inner ear.  In an undated statement, Dr. A.H. stated that the Veteran exhibited bilateral prescycusis on treble tones caused by acoustic trauma that was progressively deteriorating due to advancing age.  

A VA audiology medical opinion was obtained in August 2011.  The examiner reviewed the Veteran's claims file and noted that the service medical records showed that the Veteran's whispered voice test in April 1958 was 15/15, and on separation in January 1961 the Veteran had normal hearing.  On re-enlistment examination in August 1966, and on flight examination in August 1962, the Veteran's whispered voice test was 15/15.  The Veteran also exhibited normal hearing on clinical testing.  In August 1963, the Veteran's hearing was evaluated as normal and whispered voice test was 15/15.  On separation from service in June 1964, his hearing was normal and the Veteran was given an H-1 hearing profile at discharge.  The examiner found that there was no significant shift in hearing between separation from service in 1961, and 1964, and both examination reports recorded hearing within normal limits.  The examiner further noted that after service, annual examination reports from FAA from March 1972 to March 1976, recorded "pass" for the conversational voice test.  While no puretone thresholds were recorded, the "Guide for Aviation Medical Examiner Application Process for Medical Certification" supported a finding that the Veteran demonstrated hearing of an average conversational voice in a quiet room, using both ears, with his back turned to the examiner.  Hearing loss was initially noted on examination in 2003.  The examiner opined that because the Veteran's hearing testing at separation from service in 1961 and 1964 showed normal hearing thresholds, with no significant threshold shifts, military service did not cause the Veteran's hearing loss, nor did it cause progression of pre-existing hearing loss.  The examiner indicated that her opinion was further supported by the FAA examination findings, which showed that the Veteran could repeat materials presented to his back in a quiet room six feet away with no visual cues.  The examiner explained that because sound intensity decreases across distance according to the inverse square law, the sounds the Veteran repeated for the Conversational Voice Test reached his ears at whisper or soft voice level.  

In a statement in September 2011, Dr. A.H. reported having reviewed the FAA audio exams and service medical records, and opined that bilateral cochlear lesions were caused by all the loud noise to which the Veteran was exposed to in the service without ear protection.  Therefore, it was at least as likely as not that his hearing loss was from service noises.  Dr. A.H. further noted that bilateral cochlear lesions were the cause of continual progressive hearing loss.  

The Veteran is competent to describe symptoms of hearing loss, which he can perceive, but hearing loss for the purpose of VA disability compensation is not a condition capable of lay observation because it relies upon audiometric testing.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the evidence shows that the Veteran currently has diagnosis of hearing loss that meets the criteria to be considered a disability for VA purposes.  38 C.F.R. § 3.385 (2011).  Having determined that the Veteran currently has diagnosis of bilateral hearing loss for VA disability purposes, the remaining question before the Board is whether there is nexus between the currently diagnosed hearing loss and his service.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

While the Veteran attributes his hearing loss to in-service excessive noise exposure, it does not necessarily follow that there is a relationship between any current bilateral hearing loss and his service.  In this case, the Board finds that the contemporaneous in-service evidence of record, considered with the post-service evidence of record, is of more probative and persuasive value that the Veteran's assertions and the favorable medical opinion.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007).

On the basis of the service medical records, hearing loss was not affirmatively shown to be present during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Although the service medical records do not document hearing loss, the Veteran is competent to describe exposure to loud noises as an air traffic controller during his second period of service, which is consistent with the circumstances and conditions of his service.  But as the service medical records lack the documentation of the combination of manifestations sufficient to identify hearing loss and sufficient observation to establish chronicity during service and as chronicity in service is not adequately supported by the service medical records, a showing of continuity of symptomatology after service is required to support the claim. 

To the extent that the Veteran claims continuity of symptomatology of decreased hearing after in-service excessive noise exposure and after discharge from service, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

A bilateral hearing loss disability, as defined by 38 C.F.R. § 3.385, was initially shown in February 2002.  As the initial documentation of bilateral hearing loss is well beyond the one-year presumptive period for manifestation of hearing loss as a chronic disease, the Board finds that service connection cannot be established for hearing loss on a presumptive basis.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Additionally, in view of the lengthy period without evidence of treatment for hearing loss, the Board finds that the evidence is against a finding of a continuity of treatment, which weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, while in connection with his application for VA benefits the Veteran reported onset of hearing problems in service, that account is contradicted by the service medical records and the post-service FAA annual flight examination reports from August 1966 to March 1975, which show that the Veteran passed conversational voice tests.  That evidence is further contradicted by audiometric testing results that failed to show hearing loss that met the criteria to be considered a disability for VA purposes.  There is no evidence contemporaneous with service or prior to 2002 that shows complaints or clinical findings related to hearing loss.  38 C.F.R. § 3.385 (2011).   

The Board has weighed statements made by the Veteran as to continuity of symptomatology and finds the current recollections and statements made in connection with a claim for benefits to be of lesser probative value.  As a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Pond v. West, 12 Vet. App. 341 (1999).  In considering the statements of the Veteran as to continuity of symptomatology, in light of the evidence discussed, the Board finds that they did not present a credible history because they are inconsistent with other evidence of record, specifically, hearing examination reports in service and post-service discharge from 1966 to 1975.  Therefore, the Board finds that continuity of symptomatology has not been established, either through the competent evidence or through the Veteran's statements.

As for service connection based on the initial diagnosis after service, where the determinative issue involves a question of a medical nexus or medical causation, a lay assertion of medical causation is not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  Competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical opinion.  38 C.F.R. § 3.159 (2011).

In this case, the diagnosis of bilateral hearing loss of the sensorineural type was based on results of audiology testing that met the standard of hearing loss disability under 38 C.F.R. § 3.385.  Therefore, bilateral hearing loss of the sensorineural type is not a simple medical condition that a lay person is competent to identify as a lay person is not qualified through education, training, or experience to interpret audiology testing, and the Board determines that bilateral hearing loss of the sensorineural type is not a simple medical condition. 

The Board has considered the lay statements by E.R, S.M., and the Veteran, and finds that those statements are competent to describe symptoms of impaired hearing.  However, they are not competent to declare that the Veteran has hearing loss for the purpose of VA disability compensation, and their statements and testimony are not competent evidence to the extent that they assert that a hearing loss disability was present in service or since service. 

Thus, the determinative question in this case involves causation, and in this particular instance it is only established with supporting medical nexus evidence, not just lay opinion.  On the question of medical causation, medical evidence of an association or link between the current bilateral hearing loss disabilities, first noted after service, and service, there is evidence both for and against the claim.  But, the Board finds that the most probative evidence is against the claim.  38 C.F.R. § 3.303(d) (2011).

With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, which may include a review of medical literature; and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Also, the probative value of a medical opinion is generally based on the relative merits of the analytical findings, and the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444 (2000).

The medical evidence in favor of the claim consists of the September 2011 statement from Dr. A.H., and other statements from Dr. A.H., who reported having reviewed the FAA audio exams and service medical records, and opined that bilateral cochlear lesions were caused by all the loud noise to which the Veteran was exposed to in the service without ear protection.  Based on that finding, Dr. A.H. concluded that it was at least as likely as not that the Veteran's hearing loss was from service noises.  Dr. A.H. further noted that bilateral cochlear lesions were the cause of continual progressive hearing loss.  Although the statement was made by a health-care professional, the statement is nevertheless a mere conclusion without medical analysis and is insufficient to allow the Board to make an informed decision as to what weight to assign against contrary evidence on the question of whether the Veteran's bilateral hearing loss disability had onset in service.  Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign the opinion).  Moreover, while Dr. A.H. reported having reviewed FAA records and service medical records, her opinion is not supported by these records as they do not contain evidence of hearing loss or bilateral cochlear lesions during service or within one year of discharge from service, or within the time period he was employed by FAA.  In fact, the evidence does not show any complaint, finding, treatment, or diagnosis of hearing loss during or contemporaneous with service or for many years after service.  Moreover, the evidence of record, to include VA examination and opinion reports, contradict and therefore do not support Dr. A.H.'s statement.  Therefore, the Board finds that the opinion statement by Dr. A.H., while a statement by a competent medical professional, and while having some probative value, is nonetheless less persuasive in support of the claim than the examination and opinion reports rendered by the VA examiners.  As for the medical statements from Dr. H.A., while she indicated that the Veteran's sensorineural hearing loss was compatible with a chronic acoustic trauma, she did not specifically relate the Veteran's hearing loss to his service or to acoustic trauma during the Veteran's service.

The evidence against the claim is the VA examiner's medical opinion in August 2011, who opined that because the Veteran's hearing testing at separation from service in 1961 and 1964 showed normal hearing thresholds, with no significant threshold shifts, military service did not cause the Veteran's hearing loss, nor did it cause progression of pre-existing hearing loss.  The examiner based the opinion on a review of the Veteran's claims file and cited to audiological testing results during service and after service discharge, which prior to 2002 did not reveal a hearing loss disability.  The examiner explained that the opinion was further supported by the FAA examination findings, which showed that the Veteran could repeat materials presented to his back in a quiet room six feet away with no visual cues.  The examiner explained that because sound intensity decreases across distance according to the inverse square law, the sounds he repeated for the Conversational Voice Test reached his ears at whisper or soft voice level.  In essence, the Veteran's hearing revealed no abnormalities on audiological testing conducted from August 1966 through March 1979.

The Board finds that the VA examiner's opinion in August 2011 is both competent and credible.  Therefore, the Board attaches greater weight to the opinion of the VA examiner's opinion because the opinion is reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  Prejean v. West, 13 Vet. App. 444 (2000).  The VA examiner's opinion was based on review of the Veteran's claims file, to include the service treatment records, and post-service medical evidence with audiological examination reports conducted by private and VA examiners, and it also explained why the Veteran's bilateral hearing loss disability not caused or aggravated by service.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

Moreover, the August 2011 medical opinion is consistent with the VA examination findings of the VA examiner in October 2003, who following a review of the Veteran's claims file and an examination of the Veteran, opined that the Veteran's current bilateral hearing loss was not related to his service or military noise exposure.  The examiner in October 2003 based the opinion on the fact that the service medical records showed he entered and exited military service with bilateral normal hearing sensitivity.  The examiner further stated that the hearing loss that the Veteran had presently occurred after discharge from military service and was not temporally associated with military noise exposure.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a bilateral hearing loss disability and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Increased Rating 

The Veteran asserts that he is entitled to a disability rating, higher than 20 percent, for varicose veins of the right lower extremity.  

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Under Diagnostic Code 7120, for rating varicose veins, a 10 percent rating is warranted for intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or by compression hosiery.  A 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of an extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is warranted for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7120 (2011). 

The above-noted criteria are conjunctive, not disjunctive; thus all criteria must be met.  Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). 

In September 2006, Dr. F.S. noted that the Veteran suffered from varicose veins in the right lower extremity that required raising the leg when resting and standing.  The Veteran also related cramps in the right calf, along with swelling and heaviness.  There were various clumps in all the leg. There were no changes in skin color, edema, thrombi, or pain on palpitation.  Doppler sonography of the right leg confirmed insufficiency.  

By a rating decision in December 2006, the RO granted service connection for varicose veins of the right leg and assigned a 10 percent disability rating effective December 3, 2004.  

In a statement in May 2007, the Veteran complained of persistent edema in the right leg that was no relieved by elevation.  Reportedly, cramps in his leg awoke him at night.  

In a medical statement on May 29, 2007, the Veteran's treating physician of 10 years, Dr. I.C.M. noted that examination of the Veteran's right leg revealed visible palpable veins and saccular tortuous ingurgitation.  There was no eczema or ulceration present.  There was, however, pigmentation on both legs and swelling in the right ankle.  The Veteran complained of persistent edema that was not relieved by elevation, along with cramps predominantly in the right leg.  After a short period of standing or sitting, the Veteran developed edema, numbness, tingling, and a cold sensation.

A VA treatment note in July 2007, contained a finding of chronic lower extremity edema due to chronic varicose veins.  The clinician also noted 1+ bilateral pitting edema, severe varicose veins in both legs.  A September 2007 Duplex venous flow of the right leg showed no definitive evidence of deep venous thrombosis although an extensive clot in the greater saphenous vein was noted.  

By a rating decision in October 2007, the RO increased the Veteran's disability rating for varicose veins of the right leg to 20 percent, effective December 3, 2004. 

In a May 2008 statement, Dr. I.C.M. noted that the Veteran suffered from chronic varicose veins of the lower extremities.  A VA treatment note in October 2008, noted macular pigmentation and engorgement of the veins of the lower extremities, bilaterally, without calf tenderness.  The clinical assessment was severe venous insufficiency with various veins in the lower extremities, with stasis hyperpigmentation of the lower extremity.  In November 2008, Dr. I.C.M. reported that the Veteran exhibited edema of both ankles, with signs of pigmentation in the back of his right knee where a vein measuring about one inch in diameter was hard and very sensitive to the touch.  The Veteran complained of difficulty walking.  

In August 2010, Dr. I.C.M. noted a diagnosis of bilateral varicose veins in the lower extremities with complaints of difficulty walking, burning sensation in the feet and swelling.  The Veteran used compression socks.  On examination, the Veteran exhibited varicose veins in both legs with light brownish pigmentation near the ankles.  There was edema in the ankles with thick visible veins above the ankles and purplish spider veins.  On the back of the right leg at the height of the knee, there was a thick conglomerate of veins with a distorted pattern and a knotty consistency.  There was no sign of acute infection.  

An October 2010 VA clinical treatment note shows that the Veteran's lower extremities showed chronic traces of bilateral pitting edema, with severe varicose veins in both legs with engorgement of the veins up to the knee level.  There was groin area induration without erythema.  There were mild hyperpigmentated patches on the dorsal aspect of both feet. 

On examination in June 2011, Dr. I.C.M. noted varicose veins in the lower extremities, with light edema and light brown pigmentation in both feet, as well as purplish spider veins.  Elastic stockings were necessary for treatment.  

The Board finds that the manifestations of right leg varicosities more nearly approximate the criteria for a 40 percent rating, but only as of May 29, 2007.  Private and VA treatment records since that time show that the varicose veins in the Veteran's right leg manifested with symptoms of persistent or chronic edema and stasis pigmentation.  Those findings are sufficient for a 40 percent rating.  The Board is therefore assigning the 40 percent rating, from the time that the criteria for that rating were met, which is May 29, 2007. 

Prior to May 29, 2007, right leg varicose veins manifested with symptoms that more closely approximated those provided for at the 20 percent disability level.  The evidence shows persistent edema, incompletely relieved by elevation of the right leg.  The evidence did not show beginning stasis pigmentation or eczema.  Specifically, in September 2006, Dr. F.S. noted no changes in skin color, edema, thrombi, or pain on palpitation.  

The Board has considered whether any higher rating is warranted, but finds that it is not.  A higher rating of 60 percent requires that there be persistent ulceration, and a 100 percent rating requires massive board-like edema with constant pain at rest.  As there has been no showing of, nor has the Veteran claimed, any ulceration or massive board-like edema in the right leg at any time during this appeal, the Board finds that higher ratings are not warranted. 

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 20 percent for right leg varicose veins prior to May 29, 2007.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that as of May 29, 2007, the criteria for a disability rating of 40 percent, but not higher, for right leg varicose veins have been met.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the Board is precluded by regulation from assigning an extraschedular rating in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for consideration of an extraschedular rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  That is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  38 C.F.R. § 3.321(b)(1) (2011).

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate; and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's service-connected right leg varicose veins reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms, which have not been shown.  The medical evidence does not show that the Veteran's service connected disability causes unusual factors such as marked interference in employment or frequent hospitalizations beyond that contemplated by the rating schedule.  Therefore the Board finds that the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is adequate.  Consequently, the Board finds that referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) (2011).

Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the appellant or by the authorized representative.  38 C.F.R. § 20.204(c) (2011).

In February 2008, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, perfecting his appeal as to the issues of entitlement to service connection for emphysema with COPD, and high blood pressure.  In September 2008 the Board remanded the claims for additional development.  In November 2011 the Veteran submitted correspondence expressing his desire to withdraw from appellate review all claims on appeal, except for the claims for service connection for hearing loss and the claim for an increased rating for varicose veins, herein decided, and the claim for service connection for left leg varicose veins, which is the subject of a separate Board decision.  The Veteran's statement indicating his intention to withdraw all other claims on appeal, to include entitlement to service connection for emphysema with COPD, and high blood pressure, satisfies the requirements for withdrawal of a substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993).  

As the appellant has withdrawn his appeal as to the issues of entitlement to service connection for emphysema with COPD, and high blood pressure, there remains no allegation of errors of fact or law for appellate consideration concerning those issues.  The Board, therefore, has no jurisdiction to review the Veteran's claims for entitlement to service connection for emphysema with COPD, and high blood pressure, and must dismiss those claims.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.307(d), 3.309(e) (2011).



ORDER

Service connection for bilateral hearing loss is denied.

A rating higher than 20 percent for right leg varicose veins prior to May 29, 2007, is denied.

A rating of 40 percent, but not higher, for right leg varicose veins, effective May 29, 2007, is granted

The appeal concerning the issue of entitlement to service connection for emphysema with COPD, to include as secondary to service-connected tinnitus, is dismissed.

The appeal concerning the issue of entitlement to service connection for high blood pressure, to include as secondary to service-connected tinnitus, is dismissed.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


